DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on April 30, 2021, the applicants have amended claims 2-3, 6-14, 16, 18-19, 21-24, 26, 28-33, 35, 37, 39-43 and 45-47.
3. Claims 1-52 are pending in the application.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 45-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification teaches inhibitory effect of instant compounds on KRAS activity as shown in tables 1 and 2 on pages 443-450. The specification also mentions assessing efficacy of instant compounds in pancreatic cancer cells in example G on page 453. However, there is no teaching if any compound was found to inhibit pancreatic cancer. Based on the teachings in the specification, the instant compounds will have therapeutic utility for treating specific disease conditions where inhibitors of KRAS activity are well known in the prior art to have therapeutic utility. However, there is no teaching either in the specification or prior art references provided showing well established utility of KRAS inhibitors for treating every known cancer, inflammatory disease and immunological disease in the art. There are no working examples showing efficacy of instant compounds in vitro cell lines of every known cancer and animal models of every known inflammatory and immunological disease in the art. The instant compounds of formula (I) encompasses hundreds of thousands of compounds based on the values of variables R1-R6, CY1, CY2 and X and therefore, in absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate efficacy of instant compounds in vitro cell lines of every known cancer and animal models of every known inflammatory and immunological disease in the art and hence their utility for treating every known cancer, inflammatory and immunological disease in the art.

7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 45 and 46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 45 and 46, the diseases associated with inhibition of KRAS interaction or protein are not defined.

Allowable Subject Matter
10. The following is a statement of reasons for the indication of allowable subject matter: Claims 1-44 are allowed since the instant compounds of formula (I) and pharmaceutical composition comprising these compounds are neither disclosed nor obvious over the prior art. In the prior art, Bouillot (U.S. Patent 8,557,984, cited on applicant’s form 1449) discloses compounds in examples 1 and 18 (see col. 60 and 66) which do anticipate the instant compounds. However, the compounds of this patent are excluded by a proviso for instant variable CY1 in claim 1 and furthermore, there is no teaching, guidance or motivation in the prior art to modify the compounds of Bouillot to prepare instant compounds.

11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                  /CHARANJIT AULAKH/                                  Primary Examiner, Art Unit 1625